EXHIBIT HH
Davidson player's family demands end to 'fight club,' wants $12M as cops file criminal ch... Page 4 of 12



        No formal lawsuit against the Mobile County Public Schools has been filed,
        according to online state and federal court databases.

        Peek said in a news conference last week that she was not aware of any past
        assaults like the one on Redac
                                 ted
                                       Jr. Riley, who has been coach at the school for
        the past 14 seasons, has not commented publicly, citing the ongoing
        investigation.

        "These parents are insisting that no more hazing, no more fight club, no
        more turning a deaf ear and a blind eye to this kind of culture of violence
        that has existed for years," Bonner said. "One of the kids who attacked our
        client, this 14-year-old honor student, said this has been going on for years,
        that this is the culture.

        "Football players respect their coaches much like soldiers respect their
        sergeants and their leaders. If a coach had told these kids in no uncertain
        terms that this kind of violent conduct was not to be tolerated, was
        definitely not to be allowed, these students would have obeyed that coach
        the same way they get out there and run into other kids and play football."

        A press release issued by Bonner and Ryder states that "there have been at
        least six or seven additional attacks on younger, weaker players, called
        'fruit-fruit' by older players during their vicious assaults."

        P.J. Wright, who served as a Riley assistant for 13 years before leaving for
        another job in the spring of 2017, told AL.com last week that he never
        witnessed that type of activity while he was involved in the program.

        "In my time there, there was never any ritualistic fighting or hazing or
        putting someone down in the locker room like that," said Wright, now head
        coach at Ardmore. "It's just not something that was ever a pattern there."

        Former Alabama and Davidson star lineman Alphonse Taylor echoed
        Wright's sentiments on a local radio show Monday afternoon.




https://www.al.com/sports/2018/05/parents_of_beaten_davidson_pla.html                         1/31/2021
Davidson player's family demands end to 'fight club,' wants $12M as cops file criminal ch... Page 5 of 12



        "I've been hearing a lot of negative stuff about it, that hazing has been a
        tradition there," Taylor said. "I'm going to call total BS on all of that. That's
        not the Davidson coaches. That is not what I was brought up in. That is so
        far from the truth."

        Taylor told WNSP 105.5-FM he never witnessed any type of hazing incident
        in his time at the school.

        "Will teenage boys be teenage boys and roughhouse with each other? Of
        course," he said. "But do we ritually take people and beat them, introduce
        them to a high school football team? No way. That's never been the case.
        I've been around the varsity team since I was a freshman. For people to just
        say that out of the blue is beyond me. I will put my name on the line saying
        nothing like that ever went on."

        Bonner called the attack on Reda
                                    cted
                                         Jr., who was not at the press conference,
        "barbaric" and "savage." He said the group was heading to the police
        department next to sign warrants against any players who had been
        identified in the assault and not yet charged. Peek said the suspensions last
        week may be just the first measure of discipline as far as the school is
        concerned.

        She said the school system is conducting a "complete" investigation into
        the matter. Rena Havner-Philips, director of communication for MCPSS,
        said late Monday afternoon the investigation is continuing and referred all
        other questions to the system's attorneys.

        Bonner said the family puts the real blame on the adults surrounding the
        program, not the players who conducted the actual beating.

        "The reason why they viciously beat this young, 14-year-old boy, viciously
        kicked, hit and struck and jumped up on like a TV wrestling personality onto
        his arm and broke it, the reason they engaged in this barbaric savage
        conduct is because no adult was there, no adults told them not to do it,"
        Bonner said. "Instead, the adults were aware they were doing it, the adults
        were aware that just the day before the kids had beat another young kid
        with whips, that just a week before they had been hitting this same kid in the
        back of the head with sunscreen on their hands.



https://www.al.com/sports/2018/05/parents_of_beaten_davidson_pla.html                         1/31/2021
Davidson player's family demands end to 'fight club,' wants $12M as cops file criminal ch... Page 6 of 12



        "What did the coaches do? Well they made the offenders run some laps and
        roll around on the grass. ... This is violent. We don't tolerate violence in our
        schools. Kids would be safer going to jail then to going to public school.
        Schools have a duty to keep our kids safe."

        Rodney Reda
               cted
                    Sr. said the family feels too many people are "dragging their
        feet" in reaction to the incident with his son.

        "This has gone on too long," he said. "So that is why we are doing what we
        think, what I think, is best for my family. That is why we are moving forward
        with the lawsuit because evidently no one else is stepping up to the plate
        and doing what they should do."

        Redacted
                       pledged to keep pushing for answers and actions.

        "Not only for our sons but for your sons in the future," she said. "This
        barbaric behavior has to stop. It's going to stop today. I don't understand
        why it has taken the Mobile Police Department so long to make these
        arrests. I feel like you guys are pushing this under the rug. We are not going
        anywhere. We are going to be here. So please chief (Lawrence) Battiste, do
        your job. Please. I'm begging you."

        Bonner, who at one point misidentified Reda
                                               cted
                                                    Jr. as Jabarri, accused Davidson
        leaders of leaving the freshman to his own accord after the beating. Peek
        has said it is her understanding coaches were present in the fieldhouse and
        were rushing to break up the assault after they heard an increase in noise. If
        that happened, the 35­second video does not show it.

        "Jabarri .. I mean our kid here ... When our kid was injured here, Redacted        Jr.,
        they left him beaten to a pulp on the floor in the locker room," Bonner said.
        "All the teachers went home to their children. He had to then crawl himself
        out to the curb with a bloodied body and a broken arm and wait for his
        father to come an hour and a half from the Mississippi border. No one cared.
        No adult called 911. No adult sought to tell the truth about what happen,
        rather they deceived and hid the facts, saying he got hurt in practice."




https://www.al.com/sports/2018/05/parents_of_beaten_davidson_pla.html                             1/31/2021
Davidson player's family demands end to 'fight club,' wants $12M as cops file criminal ch... Page 9 of 12



                   |


                                                                                                Sponsored

     Top Tip Most Windows Computer Owners Ignore - Do It Today
     SecuritySavers |



     Learn More                                                                                 Sponsored




     This Knee Sleeve May Transform Your Knees Back To 20 Years Ago
     Research Into Health |




                                                                                                Sponsored

     New Method Traces Ancestry Back Thousands of Years
     Genetics Digest |




                                                                                                Sponsored




     Remember To Do This Before Turning off Your PC (Do This Now)
     Most Windows PC Users Didn't Know This.
     Bright Lifestyle |


                                                                                                Sponsored

     If You Like to Play, this City-Building Game is a Must-Have. No Install.
     Forge Of Empires |




                                                                                                Sponsored

     Loose Jowls? Do This Every Day
     The easy, simple and at-home method that can lead to a tighter and firmer neck, just try this once a
     day
     Beverly Hills MD |
                                                                                                Sponsored




     This Could Explain Why 2021 Implants Are Almost Being Given Away
     Dental Implants | Search ads |




                                                                                                Sponsored




https://www.al.com/sports/2018/05/parents_of_beaten_davidson_pla.html                               1/31/2021
Davidson player's family demands end to 'fight club,' wants $12M as cops file criminal ... Page 10 of 12



     See Everything from Miles Away with This $47 Monocular
     Top Reviews Daily |


                                                                                          Sponsored




     A CEO Thinks This Tech Could Be 35 Amazons
     Five years from now, you’ll probably wish you’d bought this stock.
     The Motley Fool |


                                                                                          Sponsored

     This Game Can Train Your Brain To Think Strategically
     Total Battle - Tactical Game Online |




                                                                                          Sponsored

     Casinos In Alabama Will Hate You For Doing This But They Can’t Stop You
     Daily Deals Review | Casino |




                                                                                          Sponsored




     Yes, troops turned backs on newly inaugurated Joe Biden: Here’s why
     Alabama




     $1,400 stimulus: Why fewer people may qualify for the third stimulus
     check
     Alabama




                   Advertisement




https://www.al.com/sports/2018/05/parents_of_beaten_davidson_pla.html                        1/31/2021
Davidson player's family demands end to 'fight club,' wants $12M as cops file criminal ... Page 11 of 12




 RECOMMENDED FOR YOU

Seniors Born Before 1964 Should Claim
These Discounts
Senior Perks
These Cars Are So Loaded It's Hard to
Believe They're So Cheap
Luxury SUVs | Search Ads
New Method Traces Ancestry Back
Thousands of Years
Genetics Digest
Remember To Do This Before Turning off
Your PC (Do This Now)
Bright Lifestyle
Loose Jowls? Do This Every Day
Beverly Hills MD
This Could Explain Why 2021 Implants
Are Almost Being Given Away
Dental Implants | Search ads
                               Sponsored Links by Taboola




                   Advertisement




https://www.al.com/sports/2018/05/parents_of_beaten_davidson_pla.html                        1/31/2021
